STOCK PURCHASE AGREEMENT




This Agreement, dated February 12, 2009, is by and between Ramon Chimelis,
(“Chimelis”); David M. Bovi (“Bovi”); Big Sky Industries II, Inc., a Florida
corporation (“Company”); and HK Group, Corp., a Florida corporation (the
“Buyer”). Chimelis and Bovi are collectively referred to as “Sellers.”




Whereas, Chimelis owns 1,000,000 shares of common stock of the Company, which
represents 95.24% of the outstanding common stock of the Company; and Bovi owns
50,000 shares of common stock of the Company, which represents 4.76% of the
outstanding common stock of the Company;




Whereas, Buyer desires to purchase 100% of the outstanding common stock of the
Company from the Sellers;




Now therefore, in consideration of the mutual promises, covenants and
representations contained herein, the parties agree as follows:




ARTICLE I

SALE OF SECURITIES




1.1

Subject to the terms and conditions of this Agreement, Sellers agree to sell and
the Buyer agrees to purchase 1,050,000 shares of the Company’s common stock in
exchange for the consideration set forth next to each Seller’s name: Ramon
Chimelis-$10,000; David M.Bovi-$3,667.  




ARTICLE II

COMPANY’S REPRESENTATIONS AND WARRANTIES




As of the closing date as defined in Article 5 below, to the Company’s’ best
knowledge and belief, the Company represents and warrants the following to the
Buyer:




2.1

Organization.  The Company is a corporation duly organized, validly existing, in
good standing under the laws of the State of Florida, has all the necessary
corporate powers to own real and personal property, and to carry on a business.




2.2.

Capital.  The authorized capital stock of the Company consists of 50,000,000
shares of common stock, $0.001 par value, of which 1,050,000 shares are issued
and outstanding; and 5,000,000 shares of Preferred Stock, none of which are
issued and outstanding.  The board of directors is authorized to provide for the
issuance of such Preferred Stock in classes and series and, by filing the
appropriate articles of amendment with the Secretary of State of Florida, is
authorized to establish the number of shares to be included in each class and
series and the preferences, limitations, and relative rights of each class and
series. All outstanding shares are fully paid and non assessable.











1







--------------------------------------------------------------------------------

2.4.

Financial statements.  Audited financial statements have been submitted to the
Buyer.  These statements were prepared according to generally accepted
accounting principals. They fairly represent the financial position of the
Company as of the respective dates and the results of its operations for the
periods indicated.




2.5.

Securities and Exchange Commission Reports.  Except where failure to do so did
not and would not have a material adverse effect on the Company, the Company has
filed all reports, registrations and statements, together with any required
amendments thereto, that it was required to file with the U.S. Securities and
Exchange Commission (the “SEC”).  Buyer has been furnished copies of all such
reports filed with the Securities and Exchange Commission (the “SEC”) since
December 2000.  




2.6.

Contracts and Leases.  Other than in connection with its activities as a “blank
check” company, the Company has not carried on any business.  Other than as
described in the Company’s reports filed with the SEC, the Company is not a
party to any material contract, agreement or lease.  No person holds a power of
attorney from the Company.




2.7.

Reporting Company Status.  The Company is a reporting company by virtue of the
fact that the Company elected to register the Company’s common stock, $0.001 par
value, pursuant to an SEC Form 10-SB registration statement on a voluntary basis
in order to create a reporting “shell” company. The Company has a shareholder
base of 2 shareholders and 1,050,000 shares of Common Stock outstanding,
1,000,000 of which are “control” securities and therefore deemed to be
restricted as “control shares”. The Company’s shares of common stock are not
traded on any type of securities exchange, and there is no market for the shares
of common stock.




2.8.

Litigation.  The Company is not and has not been a party to any suit, action,
arbitration, legal, administrative or other proceeding, or pending governmental
investigation, and no such action or proceeding is threatened against the
Company.




2.9.

Finder’s Fee.  No broker or finder is involved in this transaction.




ARTICLE III

SELLER’S REPRESENTATIONS AND WARRANTIES




As of the closing date as defined in Article VI below, to each Seller’s best
knowledge and belief,  each Seller individually represents and warrants the
following to the Buyer:




3.1.

Title.  Seller has good and marketable title to all of the securities to be sold
to the Buyer pursuant to this Agreement.  The securities to be sold to the Buyer
will be, at closing, free and clear of all liens, security interest, pledges,
charges, claim, encumbrances and restrictions of any kind, other than affiliate
“control share” restrictions (with respect to Chimelis’ shares) and other
applicable state and federal securities law restrictions. None of such shares
are or will be subject to any voting trust or agreement.  No person holds or has
the right to receive any proxy or similar instrument with respect to such
shares. So long as the Company’s board of directors approves this Agreement
pursuant to applicable Florida statutes, there is no applicable local,





2







--------------------------------------------------------------------------------

state or federal law, rule, regulation, or decree which would, as a result of
the purchase of the shares by the Buyer, impair, restrict or delay the Buyer’s
voting rights with respect to the shares.




3.2

Transferability. Seller has full power and authority to transfer the shares of
common stock of the Company to the Buyer pursuant to this Agreement, and the
execution, delivery and performance of this Agreement does not require the
consent, approval or authorization of any third party, including any
governmental authority, other than as described herein.




3.3

No Conflict. The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby shall not result in a breach of, or
constitute a default under or a violation of the provisions of any agreement or
other instrument to which the Seller is a party or by which the Seller is bound
or of any law, ordinance, regulation, decree or order applicable to Seller.




ARTICLE IV

BUYER’S REPRESENTATIONS AND

WARRANTIES; ACKNOWLEDGEMENTS




As of the closing date as defined in Article VI below, Buyer represents and
warrants the following to each Seller:




4.1

Authority. On the Closing Date, the Buyer shall have full power and authority to
transfer to each Seller the consideration to be transferred to each Seller
pursuant to this Agreement. The execution, delivery and performance of this
Agreement does not require the consent, approval or authorization of any third
party, including any governmental authority. If the Buyer is an entity other
than a natural person, it represents that: (i) it is duly organized, validly
existing and in good standing under the laws of the state of organization and
has all the requisite power and authority to purchase the common stock as
provided herein; (ii) such purchase does not result in any violations of, or
conflict with, any term of the incorporation agreement or other documents
governing the entity; and (iii) this Agreement has been duly executed and
delivered on behalf of the Buyer and constitutes a legal, valid and binding
agreement of the Buyer.




4.2

No Conflict. The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby shall not result in a breach of, or
constitute a default under or a violation of the provisions of any agreement or
other instrument to which the Buyer is a party or by which the Buyer is bound or
of any law, ordinance, regulation, decree or order applicable to the Buyer.




4.3

Shares not Registered.  Buyer acknowledges that the shares of common stock
transferred pursuant to this Agreement have not been registered under the
Securities Act of 1933, as amended ("Securities Act"), nor pursuant to the
provisions of the securities act of any state.  The shares offered herein will
be sold without benefit of registration under the federal and state securities
acts by reason of specific exemptions from registration provided by such acts.








3







--------------------------------------------------------------------------------

4.4.

Restrictions on Transfer.   Buyer acknowledges that there are substantial
restrictions on the transferability of Sellers’ shares of common stock, as such
securities are “restricted”, and Chimelis’ shares constitute “affiliate control
shares.” These securities may not be sold unless such sale is exempt from
registration under the Securities Act and applicable state securities laws.
Buyer shall be responsible for compliance with all conditions on transfer
imposed by any securities administrator of any state and for any expenses
incurred by the Company for legal or accounting services in connection with
reviewing such a proposed transfer and/or issuing opinions in connection
therewith.




4.5.

Legends.  The certificates representing Sellers’ shares of common stock bear a
legend similar to the following:




The shares represented by this certificate have been acquired for investment
purposes only and have not been registered under the securities act of 1933, as
amended, or any state securities laws. Without such registrations, such
securities may not be sold, pledged, hypothecated or otherwise transferred,
except with the written consent of the company, and except upon delivery to the
company of an opinion of counsel satisfactory to the company that such
registrations are not required for such transfer, or the submission to the
company of other evidence as may be satisfactory to it to the effect that the
securities act of 1933, as amended, applicable state securities laws, or any
rule or regulation promulgated thereunder have been complied with.




4.6.

Access to Information. The Buyer acknowledges that it has been furnished with
all materials relating to the Company and its business activities that have been
requested. The Buyer has been afforded the full opportunity to ask questions of
and receive answers from each Seller and the Company’s management concerning the
Company and the Buyer’s purchase of the common stock, and all such questions
have been answered to the full satisfaction of the Buyer. The Buyer has been
afforded the full opportunity to obtain any additional information necessary to
verify the accuracy of any representations of information provided to the Buyer.




4.7.

Acknowledgment. The Buyer acknowledges that the Buyer has had the benefit of
financial and legal advisors with respect to this Agreement and that the Buyer
is not relying upon the Sellers or any person on behalf of or retained by the
Seller for any disclosure of information with respect to this Agreement.
 Notwithstanding, nothing in this subparagraph 4.7 shall be a defense to or
mitigation of any breach by the Sellers of the Sellers’ representations and
warranties set forth in this Agreement.




ARTICLE V

COVENANTS OF THE PARTIES




5.1.

Conduct of Each of the Parties Prior to the Closing.  Pending consummation of
this Agreement, each of the parties to this Agreement agrees, without prior
written consent of the other parties to this Agreement, given in a letter which
specifically refers to this Article of the Agreement: (A) not to (i) perform any
act or omit to take any act that would make any of the representations made
above, inaccurate in any material respect or materially misleading as of the





4







--------------------------------------------------------------------------------

closing date, or (ii) make any payment or distribution except for the payment of
liabilities incurred in the ordinary course of business; or (B) to conduct its
business in the ordinary and regular course, and keep its books of account,
records and files in substantially the same manner as at present.




5.2.

Notice.  Pending the closing of the transactions contemplated in this Agreement
or prior to termination of this Agreement, each party agrees that it will
promptly advise the others of the occurrence of any condition or event which
would make any of its representations contained in this Agreement inaccurate,
incorrect, or materially misleading.

 

5.3.

Access.  Prior to the Closing, each party shall afford to the other parties to
this Agreement (and their respective officers, attorneys, accountants and other
authorized representatives), upon reasonable notice, free and full access during
usual business hours to its relevant offices, personnel, books and records and
other data, financial or otherwise, so that each such party may have full
opportunity to make such investigation as it shall desire of the assets and the
business and operations of the other parties, provided that such investigation
shall not unreasonably interfere with such parties operations. The scope of the
investigation will include, but not be limited to, verification of the accounts,
books and records of each party.  Duly authorized representatives shall also be
entitled to discuss with officers of each party, its counsel, employees and
independent public accountants, all of its books, records and other corporate
documents, contracts, pricing and service policies, commitments and future
prospects. Representatives of each party will furnish to the other parties to
this Agreement and such other persons, copies of all materials relating to the
business affairs, operations, assets and liabilities of each party which may be
reasonably requested from time to time and will cause representatives and
employees of each party to assist in such investigation. All information
obtained in connection with the transactions contemplated by this Agreement or
in the course of their investigations, whether obtained before or after the date
of this Agreement shall be used only in connection with this Agreement and the
subsequent operation of the combined entity and the other parties to this
Agreement shall assure that all such information will be otherwise kept strictly
confidential by each of them and their respective representatives.




5.4.

Additional Documents.  At the request of any party, each party will execute and
deliver any additional documents and perform in good faith such acts as
reasonably may be required in order to consummate the transactions contemplated
by this Agreement and to perfect the conveyance and transfer of any property or
rights to be conveyed or transferred or perfect the assumption of any
liabilities assumed under the terms of this Agreement.




5.6.

Filing of Returns; Additional Information.  Each party will file on a timely
basis all tax returns, notices of sale and other documentation required by law
in connection with the transactions provided for in this Agreement or otherwise
required by law, regulation or pursuant to the terms of any agreement to which
it is a party.  Each party will supplement any previous filing made by it in
accordance with legitimate requests made by applicable agencies or parties to
the extent required by the relevant law, regulation or agreement.




5.7.

Compliance with Conditions to Closing.  Subsequent to the execution and delivery
of this Agreement and prior to the closing, each of the parties to this
Agreement will





5







--------------------------------------------------------------------------------

execute such documents and take such other actions as reasonably may be
appropriate to fulfill the conditions to the closing provided for in Article 4
of this Agreement.




5.8.

Further Assurances.  Consistent with the terms and conditions hereof, each party
hereto will execute and deliver such instruments and take such other action as
the other parties hereto may reasonably require in order to carry out this
Agreement and the transactions contemplated hereby and thereby.




ARTICLE VI

 CLOSING




6.1.

Time and Place; Effective Date.  The closing of the transactions provided for in
this Agreement shall take place as soon as practicable but no later than
February 12, 2009, or such other date as the parties may agree upon.




6.2.

Delivery of Documents.  The following shall be delivered at closing:




By each Seller:




·

Original certificates in the name of Seller representing all of the outstanding
securities of Seller duly endorsed in blank or accompanied by duly executed
stock powers.




By the Company:




·

A resolution of the Board of Directors dated the closing date, authorizing and
approving this Agreement and the transactions contem­plated by it.

·

All of the remaining business and corporate records of the Company not already
provided.




By the Buyer:




·

Certified check or wire transfer in the amount of $10,000 U.S. payable to
Chimelis.

·

Certified check or wire transfer in the amount of $3,667 U.S. payable to Bovi.




ARTICLE VII

 NOTICES




Any notice, request, demand, or communication required or permitted to be given
by any provision of this Agreement shall be deemed to have been delivered,
given, and received for all purposes if written and (i) if delivered personally,
by facsimile, or by courier or delivery service, at the time of such delivery;
or (ii) if directed by registered or certified United States mail, postage and
charges prepaid, addressed to the intended recipient, at the address specified
below, two business days after such delivery to the United States Postal
Service.








6







--------------------------------------------------------------------------------

If to Sellers:

7557 West Sand Lake Road

Suite 153, Orlando, Florida 32819




With a copy to:

David M. Bovi, Esq.

David M. Bovi, P.A.

319 Clematis Street, Suite 700

West Palm Beach, Florida 33401




If to Buyer:

2582 S. Maguire Rd.

Ste. 323    

Ocoee, FL  34761




Any party may change the address to which notices are to be mailed by giving
notice as provided herein to all other parties.




ARTICLE VIII

MISCELLANEOUS




8.1.

Entire Agreement. This Agreement, including any exhibits and sched­ules, contain
all of the terms and conditions agreed upon by the parties with reference to the
subject matter and supersede any and all previous agreements, representations,
and communications between the parties, whether written or oral. This
Agree­ment, including its exhibits and schedules, may not be modified or changed
except by written instrument signed by all of the parties, or their respective
successors or assigns.




8.2.

Assignment. This Agreement shall not be assigned or assignable by any of the
parties without the express written consent of the other parties. This Agreement
shall inure to the benefit of and be binding on the parties and their respective
successors and assigns.




8.3.

Captions. All headings are inserted for the convenience of the parties and shall
not be used in any way to modify, limit, construe, or otherwise affect this
Agreement.




8.4.

Counterparts.  This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original and which together shall constitute one
and the same instrument.




8.5.

Waiver.  Each of the parties may, by written notice to the other, (i) extend the
time for the performance of any of the obligations or other actions of the other
party; (ii) waive any inaccuracies in the representations or warranties of the
other party contained in this Agreement or in any document delivered pursuant to
this Agreement; (iii) waive compliance with any of the covenants of the other
party contained in this Agreement; or (iv) waive, in whole or in part,
performance of any of the obligations of the other party. No action taken
pursuant to this Agreement, including, but not limited to, the consummation of
the closing or any knowledge of or investigation by or on behalf of any party,
shall be deemed to constitute a waiver by the party taking such action,
possessing such knowledge, or performing such investigation of compliance with
the representations, warranties, covenants, and agreements contained herein.





7







--------------------------------------------------------------------------------

The waiver by any party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent or similar breach.




8.6.

Controlling Law.  This Agreement has been entered into in the state of Florida
and shall be governed by, construed, and enforced in accordance with the laws of
Florida.




8.7.

Gender.  Whenever in this Agreement the context so requires, references to the
masculine shall be deemed to include the feminine and the neuter, references to
the neuter shall be deemed to include the masculine and the feminine, and
references to the plural shall be deemed to include the singular and the
singular to include the plural.




8.8.

Attorneys’ Fees.  In the event a lawsuit is brought to enforce or interpret any
part of this Agreement or the rights or obligations of any party to this
Agreement, the prevailing party shall be entitled to recover such party’s costs
of suit and reasonable attorneys’ fees, through all appeals.




8.9.

References to Agreement.  The words “hereof,” “herein,” “hereunder,” and other
similar compounds of the word “here” shall mean and refer to the entire
Agreement and not to any particular section, article, provision, annex, exhibit,
schedule, or paragraph unless so required by the context.




8.10.

Schedules and Exhibits.  Schedules and exhibits to this Agreement (and any
references to any part or parts of them) shall, in each instance, include the
schedules or exhibits (as the case may be) attached to this Agreement as well as
any amendments to such schedules or exhibits (in each such case). All such
schedules and exhibits shall be deemed an integral part of this Agreement, and
are incorporated into this Agreement by reference.




8.11.

Venue.  Any litigation arising under this Agreement shall be instituted only in
Orange County, Florida, the place where this Agreement was executed. All parties
agree that venue shall be proper in that county for all such legal or equitable
proceedings.




8.12.

Severability.  Each section, subsection, and lesser section of this Agreement
constitutes a separate and distinct undertaking, covenant, and/or provision. If
any provision of this Agreement shall be determined to be unlaw­ful, such
provision shall be deemed severed from this Agreement, but every other provision
of this Agreement shall remain in full force and effect.  The Parties hereto
agree to provide an agreed upon provision which shall have the same force and
effect in the event any provision herein is severed pursuant to the terms
hereof.




8.13.

Rights in Third Parties.  Except as otherwise specifically provided, nothing
expressed or implied in this Agreement is intended, or shall be construed, to
confer on or give any person, firm, or corporation, other than the parties and
their respective shareholders, any rights or remedies under or by reason of this
Agreement.




8.14.

Expenses.  Each party shall pay its own expenses in connection with the
negotiation and consummation of the transactions contemplated by this Agreement,
except as otherwise provided herein.





8







--------------------------------------------------------------------------------

8.15.

No Oral Change.  This Agreement and any provision hereof, may not be waived,
changed, modified, or discharged orally but only by an agreement of the parties
in writing.




8.16.

Binding Effect.   This Agreement shall inure to and be binding upon the heirs,
executors, personal representatives, successors and assigns of each of the
parties to this Agreement.




8.17.

Survival.  All representations, warranties, covenants, and agreements of the
parties contained in this Agreement, or in any instrument, certificate, opinion,
or other writing provided for in it, shall be true and correct as of the date of
the closing and shall survive the closing of this Agreement.




8.18.

Mutual Cooperation.  The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.




8.19.

Ambiguities.

Ambiguous terms shall not be interpreted against the drafting party.




ARTICLE IX

TERMINATION




This Agreement may be terminated at any time prior to the closing date solely by
the mutual written consent of all parties hereto.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.




ATTEST:

 

Big Sky Industries II, Inc.

 

 

 

 

By: ______________

 

By:

/s/ Ramon Chimelis

 

 

 

Ramon Chimelis, President

 

 

 

 

 

 

 

/s/ Ramon Chimelis

 

 

 

Ramon Chimelis, Seller

 

 

 

 

 

 

 

/s/David M. Bovi

 

 

 

David M. Bovi, Seller

 

 

 

 

ATTEST:

 

HK Group, Corp.

 

 

 

 

By: ______________

 

By:

/s/Ricardo Santos

 

 

 

Ricardo Santos, President








9





